AO 245C (Rev.Case   2:19-cr-20472-GAD-APP
             ) Amended Judgment in a Criminal Case      ECF No. 28, PageID.161 Filed 10/21/20     Page
                                                                                              (NOTE: Identify   1 ofwith
                                                                                                              Changes 9 Asterisks (*))
                    Sheet 1




                                        UNITED STATES DISTRICT COURT
                                                          &BTUFSO%JTUSJDUPG.JDIJHBO


              UNITED STATES OF AMERICA                                      )   AMENDED JUDGMENT IN A CRIMINAL CASE
                                  v.                                        )
                                                                            )   Case Number: 0645 2:19-CR-20472 (1)
                    CHRISTIAN A. NEWBY                                      )
                                                                                USM Number: 57224-039
                                                                            )
Date of Original Judgment:             9/25/2020                                Natasha D. Webster
                                       (Or Date of Last Amended Judgment)
                                                                            )   Defendant’s Attorney
                                                                            )




THE DEFENDANT:
✔ pleaded guilty to count(s)
G                              1, 2, 3 of the Information
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                 Nature of Offense                                                         Offense Ended           Count

18 U.S.C. § 1343                        Wire Fraud                                                                       1/31/2019       1



18 U.S.C § 1028A(a)(1)                  Aggravated Identity Theft                                                      8/6/2018          2



18 U.S.C. § 922(g)(3)                   Unlawful Use of Controlled Substances in Possession of                         2/1/2019          3
                                        Firearms and Ammunition

       The defendant is sentenced as provided in pages 2 through                9         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G Count(s)                                       G is G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                 9/25/2020
                                                                                Date of Imposition of Judgment

                                                                                 s/Gershwin A. Drain
                                                                                Signature of Judge
                                                                                 Gershwin A. Drain, U.S. District Judge
                                                                                Name and Title of Judge
                                                                                 10/21/2020
                                                                                Date
           Case
AO 245C (Rev. ) 2:19-cr-20472-GAD-APP
                     Amended Judgment in a Criminal Case     ECF No. 28, PageID.162 Filed 10/21/20 Page 2 of 9
                     Sheet 2 — Imprisonment                                                                 (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page         2     of          9
DEFENDANT: CHRISTIAN A. NEWBY
CASE NUMBER: 0645 2:19-CR-20472 (1)

                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
48 months on Count 1 and 3, each count, concurrent, and 24 months on Count 2, to be served consecutively to Count 1 and
3.



G      The court makes the following recommendations to the Bureau of Prisons:
The defendant be designated to FCI Milan to be close to his family. Further, it is recommended he be designated to a facility
where he can participate in the Residential Drug Abuse Program (RDAP)


✔
G      The defendant is remanded to the custody of the United States Marshal.

G      The defendant shall surrender to the United States Marshal for this district:
       G      at                                  G        a.m.     G    p.m.       on                                     .

       G      as notified by the United States Marshal.

G      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

       G      before 2 p.m. on                                              .

       G      as notified by the United States Marshal.

       G      as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
I have executed this judgment as follows:




       Defendant delivered on                                                              to

at                                                         with a certified copy of this judgment.




                                                                                                     UNITED STATES MARSHAL


                                                                            By
                                                                                                 DEPUTY UNITED STATES MARSHAL
           Case
AO 245C (Rev. ) 2:19-cr-20472-GAD-APP
                     Amended Judgment in a Criminal Case   ECF No. 28, PageID.163 Filed 10/21/20 Page 3 of 9
                     Sheet 3 — Supervised Release                                                        (NOTE: Identify Changes with Asterisks (*))
                                                                                                     Judgment—Page        3       of         9
DEFENDANT: CHRISTIAN A. NEWBY
CASE NUMBER: 0645 2:19-CR-20472 (1)
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
3 years on Counts 1 and 3, and one year on Count 2; all counts to be served concurrently.




                                                  MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
. You must not unlawfully possess a controlled substance.
. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
   imprisonment and at least two periodic drug tests thereafter, as determined by the court.
        G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
              substance abuse. (check if applicable)
. G✔ <RXPXVWPDNHUHVWLWXWLRQLQDFFRUGDQFHZLWK86&DQG$RUDQ\RWKHUVWDWXWHDXWKRUL]LQJDVHQWHQFHRI
        UHVWLWXWLRQ FKHFNLIDSSOLFDEOH
. G✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
. G You must comply with the requirements of the Sex Offender Registration and Notification Act (86&, et seq.) as
        directed by the probation officer, the Bureauof Prisons, or any state sex offender registration agency in WKHORFDWLRQwhHUH you
        reside, work, area student, or were convicted of a qualifying offense.(check if applicable)
. G You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
           Case
AO 245C (Rev. ) 2:19-cr-20472-GAD-APP
                     Amended Judgment in a Criminal Case   ECF No. 28, PageID.164 Filed 10/21/20 Page 4 of 9
                     Sheet 3A — Supervised Release
                                                                                                        Judgment—Page      4     of        9
DEFENDANT: CHRISTIAN A. NEWBY
CASE NUMBER: 0645 2:19-CR-20472 (1)

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                     Date
AO 245C (Rev.Case
              ) 2:19-cr-20472-GAD-APP
                     Amended Judgment in a Criminal Case   ECF No. 28, PageID.165 Filed 10/21/20 Page 5 of 9
                     Sheet 3B — Supervised Release                                             (NOTE: Identify Changes with Asterisks (*))
                                                                                            Judgment—Page        5      of         9
DEFENDANT: CHRISTIAN A. NEWBY
CASE NUMBER: 0645 2:19-CR-20472 (1)

                                    ADDITIONAL SUPERVISED RELEASE TERMS
  1. The defendant shall participate in a program approved by the probation department for mental health counseling, if
  necessary.

  2. You must submit to a psychological/psychiatric evaluation as directed by the probation officer, if necessary.

  3. The defendant shall not incur any new credit charges or open additional lines of credit without the approval of the
  probation officer.

  4. The defendant shall provide the probation officer access to any requested financial information.

  5. The defendant shall make monthly installment payments on any remaining balance of the restitution and special
  assessment at a rate and schedule recommended by the probation department and approved by the Court.

  6. You must participate in a substance abuse treatment program and follow the rules and regulations of the program. The
  probation officer in consultation with the treatment provider, will supervise your participation in the program (provider,
  location, modality, duration, intensity, etc.) if necessary.

  7. The defendant shall not use or possess alcohol in any consumable form, nor shall the defendant be in the social
  company of any person with the defendant knows to be in possession of alcohol or illegal drugs or visibly affected by
  them. The defendant shall not be found at any place that serves alcohol for consumption on the premises, with the
  exception of restaurant.

  8. The defendant shall submit her person, residence, office, vehicle(s), papers, business or place of employment, and any
  property under her control to a search. Such a search shall be conducted by a United States Probation Officer at a
  reasonable manner based upon a reasonable suspicion of contraband or evidence of a violation of a condition of release.
  Failure to submit to such a search may be grounds for revocation; the defendant shall warn any residents that the
  premises may be subject to searches.

  9. The defendant shall provide the probation officer with accurate information about all computer systems
  (hardware/software), all passwords and Internet Service Provider(s), that the defendant has potential access to and abide
  by all rules of the United States Probation Department's Computer Monitoring Program. The defendant shall only access
  a computer approved by the probation officer. The defendant shall consent to the probation officer conducting periodic,
  unannounced examinations of all computer systems, which may include computer monitoring software at the defendant's
  expense. For the purpose of accounting for all computers, hardware, software and accessories, the defendant shall submit
  his/her person, residence, computer and/or vehicle to a search conducted by the United States Probation Department at a
  reasonable time and manner. You shall inform any other residents that the premises and your computer may be subject to
  a search pursuant to this condition. The defendant shall provide probation officer with access to any requested financial
  information including billing records (telephone, cable, internet, satellite, etc.).

  10.The defendant shall only access the internet capable device. All other internet capable devices, such as cellular
  phones and gaming consoles shall not have the internet connected. The defendant is prohibited from accessing any
  online computer service at any location including, but not limited to public libraries, internet cafes, and places of
  employment or education without the permission of the probation officer.
AO 245C (Rev.Case
             09/19) 2:19-cr-20472-GAD-APP
                    Amended Judgment in a Criminal Case     ECF No. 28, PageID.166 Filed 10/21/20 Page 6 of 9
                    Sheet 5 — Criminal Monetary Penalties                                                        (NOTE: Identify Changes with Asterisks (*))
                                                                                                        Judgment — Page        6      of             9
DEFENDANT: CHRISTIAN A. NEWBY
CASE NUMBER: 0645 2:19-CR-20472 (1)
                                            CRIMINAL MONETARY PENALTIES
    The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                     Assessment          5HVWLWXWLRQ)LQHAVAA Assessment*JVTA AssessPHQW
TOTALS              $ 300.00            $ 554,107.00                     $                             $                        $


G The determination of restitution is deferred until                      . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

✔ The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
G
    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

Name of Payee                              Total Loss***                        Restitution Ordered                        Priority or Percentage
 Amtrak
                                                                                         $90,394.00



 Bank of America
                                                                                        $404,147.00



 Navy Federal Credit Union
                                                                                         $26,994.00



 Woodforest National Bank
                                                                                           $4,874.00



 Capital One Bank
                                                                                           $3,105.00




TOTALS                             $                  554,107.00            $                          0.00


G
✔ Restitution amount ordered pursuant to plea agreement $               554,107.00

G    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

✔ The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
G
     G
     ✔ the interest requirement is waived for          G fine        G restitution.
                                                                     ✔

     G the interest requirement for the        G fine         G restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245C (Rev.Case
              ) 2:19-cr-20472-GAD-APP
                     Amended Judgment in a Criminal Case      ECF No. 28, PageID.167 Filed 10/21/20 Page 7 of 9
                     Sheet 5B — Criminal Monetary Penalties                                           (NOTE: Identify Changes with Asterisks (*))
                                                                                                  Judgment — Page       7      of         9
DEFENDANT: CHRISTIAN A. NEWBY
CASE NUMBER: 0645 2:19-CR-20472 (1)

                                             ADDITIONAL RESTITUTION PAYEES
                                                                                                                            Priority or
Name of Payee                                                         Total Loss*        Restitution Ordered                Percentage
First National Bank of Omaha                                                $2,878.00


TD Bank NA                                                                  $1,659.00


The Bancorp                                                                 $1,626.00


Citi                                                                        $1,597.00


Discover Financial Services                                                $14,179.00


ESL Federal Credit Union                                                      $957.00


Associated National Bank                                                      $850.00


TCF Bank                                                                      $439.00


US Bank NA                                                                    $201.00


Branch Banking and Trust Company                                              $118.00


Comerica Bank                                                                  $89.00




     * Findings for the total amount of losses are required by Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245C (Rev.Case
             09/19) 2:19-cr-20472-GAD-APP
                    Amended Judgment in a Criminal Case   ECF No. 28, PageID.168 Filed 10/21/20 Page 8 of 9
                    Sheet 6 — Schedule of Payments                                                        (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page      8      of         9
DEFENDANT: CHRISTIAN A. NEWBY
CASE NUMBER: 0645 2:19-CR-20472 (1)

                                                  SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    ✔ Lump sum payment of $
     G                                  554,407            due immediately, balance due

          G not later than                                     , or
          ✔ in accordance with G C,
          G                                    G D,       G    E, or    ✔ F below; or
                                                                        G
B    G Payment to begin immediately (may be combined with              G C,       G D, or G F below); or
C    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                       (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E    G Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    ✔ Special instructions regarding the payment of criminal monetary penalties:
     G
           While in custody, the defendant shall participate in the Inmate Financial Responsibility Program (IFRP). The Court
           is aware of the requirements of the IFRP and approves the payment schedules of this program and hereby orders
           the defendant's compliance.



Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G Joint and Several
     Case Number
     Defendant and Co-Defendant Names                                              Joint and Several                Corresponding Payee,
     (including defendant number)                     Total Amount                      Amount                          if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
G
✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
AO 245C (Rev.Case
              ) 2:19-cr-20472-GAD-APP
                     Amended Judgment in a Criminal Case   ECF No. 28, PageID.169 Filed 10/21/20 Page 9 of 9
                     Sheet 6B — Schedule of Payments                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                         Judgment—Page       9     of          9
DEFENDANT: CHRISTIAN A. NEWBY
CASE NUMBER: 0645 2:19-CR-20472 (1)

                                          ADDITIONAL FORFEITED PROPERTY
  Pursuant to Fed. R. Crim. P. 32.2 and 18 USC § 924(d), 18 U.S.C. § 981(a)(1)(C), and 28 U.S.C.§ 2461(c), defendant
  shall pay the US, $550,000.00. The Defendant shall also forfeit One (1) Fabriqu D'Ames, DeGuerre DePrecision
  "Libia, .25 caliber semi-automatic pistol, serial number 15378, Including Six (6) round magazine, and Seven (7) .25
  caliber rounds of ammunition to the United States.
